943 F.2d 49w
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Diane MATCHEM, Plaintiff-Appellant,v.UNITED STATES POSTAL SERVICE, Defendant-Appellee.
No. 91-1443.
United States Court of Appeals, Fourth Circuit.
Submitted July 11, 1991.Decided Aug. 26, 1991.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION